   Case: 1:15-cv-04968 Document #: 151 Filed: 03/28/19 Page 1 of 3 PageID #:1205



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

CARL HEMPHILL,                                )
                                              )
                       Plaintiff,             )
                                              )
               v.                             )      15-cv-04968
                                              )
GHALIAH OBAISI, et al.,                       )      Judge Sharon Johnson Coleman
                                              )
                       Defendants.            )

                 DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
       Defendants, Michael Lemke, Doretta O’Brien, and Louis Shicker, through their attorney,

Kwame Raoul, Attorney General for the State of Illinois, move under Local Rule 56.1 and Rule

56, for summary judgment and state as follows:

       Defendants should be granted summary judgment, because they were not personally

involved in the alleged Eight Amendment violations, and they did not act with deliberate

indifference to Plaintiff’s alleged serious medical need. Plaintiff inmate filed his Second

Amended Complaint under § 1983 against former or current Illinois Department Correction

employees alleging their deliberate indifference to Plaintiff’s serious medical need. Defendants

filed a Memorandum of Law and a Local Rule 56.1 Statement of Facts, with documentation, in

support of this motion.

       WHEREFORE, Defendants respectfully requests this Court grant them summary

judgment, and for any other relief this Court deems just and proper.

                                                     Respectfully submitted,

KWAME RAOUL                                            /s/ Shawn M. Peters
Attorney General for Illinois                        Shawn M. Peters
                                                     Assistant Attorney General
                                                     Office of the Illinois Attorney General
                                                     100 W. Randolph St., 13th Floor
Case: 1:15-cv-04968 Document #: 151 Filed: 03/28/19 Page 2 of 3 PageID #:1206



                                         Chicago, Illinois 60601-3397
                                         (312) 814-4752
                                         SPeters@atg.state.il.us




                                     2
   Case: 1:15-cv-04968 Document #: 151 Filed: 03/28/19 Page 3 of 3 PageID #:1207



                                  CERTIFICATE OF SERVICE

       I hereby certify that on March 28, 2019, I electronically filed the foregoing document

with the clerk of the court for the Northern District of Illinois, using the electronic case filing

system of the court.


                                                                         /s/ Shawn M. Peters




                                                   3
